NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




             United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                Submitted February 11, 2009
                                 Decided February 17, 2009

                                           Before

                             RICHARD A. POSNER, Circuit Judge

                          ANN CLAIRE WILLIAMS, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

Nos. 08‐2133 & 08‐2309

UNITED STATES OF AMERICA,                           Appeals from the United States District
     Plaintiff‐Appellee,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 07 CR 358 
ALEJANDRO ORTIZ, and FRANCISCO
ZAMUDIO‐ZARAGOZA                                    Matthew Kennelly,
     DefendantsAppellants.                          Judge.



                                         O R D E R

       After they were caught brokering the sale of two kilograms of cocaine, Alejandro
Ortiz and Francis Zamudio Zaragoza pleaded guilty to conspiring to possess with intent to
distribute cocaine.  See 21 U.S.C. §§ 841(a)(1), 846.  Zaragoza qualified for the safety‐valve
exception set forth in 18 U.S.C. § 3553(f), see also U.S.S.G. § 5C1.2(a), leaving open the
possibility of a sentence above, below, or within his advisory guidelines range of 46 to 57
months.  The district court chose 46 months.  Ortiz, meanwhile, had a prior drug conviction
that made his guidelines range considerably higher—from 84 to 105 months.  He, too,
received the low end of his applicable guidelines range.
Nos. 08‐2133 & 08‐2309                                                                      Page 2

       Ortiz and Zaragoza each filed a notice of appeal, but their attorneys have asked to
withdraw under Anders v. California, 386 U.S. 738 (1967), because they cannot come up with
a nonfrivolous basis for these appeals.  We invited the appellants to respond to the pending
motions, see Cir. R. 51(b), and Zaragoza exercised the opportunity (Ortiz did not).  That
leaves us with only the potential issues raised in counsels’ supporting briefs and Zaragoza’s
submission.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).

       A. Ortiz

        Ortiz does not want his guilty plea set aside, so counsel rightly avoids any
discussion of the adequacy of his plea colloquy or the voluntariness of his plea.  See United
States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).  What remains is Ortiz’s 84‐month sentence.

        Counsel first considers whether Ortiz could argue that the district court should have
granted him a lesser sentence based on his minor role in the offense.  See U.S.S.G. § 3B1.2. 
But Ortiz never objected to the presentence report, which recommended denying him a
minor‐role adjustment, and that waiver precludes appellate review.  See United States v.
Carrillo, 269 F.3d 761, 770 (7th Cir. 2001); United States v. Staples, 202 F.3d 992, 995 (7th Cir.
2000).  In any event Ortiz could not show that he was “substantially less culpable than the
average participant.”  See U.S.S.G. § 3B1.2 cmt. n.3(A).  Middlemen like Ortiz, who matched
a buyer and a seller, are still major players for purposes of § 3B1.2.  See, e.g., United States v.
Sorich, 523 F.3d 702, 717 (7th Cir. 2008); United States v. McGee, 408 F.3d 966, 987 (7th Cir.
2005).

       That leaves a potential reasonableness challenge.  Yet Ortiz’s within‐guidelines
sentence is presumptively reasonable on appeal.  See Rita v. United States, 127 S.Ct. 2456,
2462‐64 (2007); United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005).  And there would
be no reason to upset that presumption.  The court correctly calculated the advisory
guidelines range and adequately considered the factors set forth in 18 U.S.C. § 3553(a)
before concluding that a term of 84 months would promote deterrence and protect the
public.  Nothing more is required.  See United States v. Panaigua‐Verdugo, 537 F.3d 722,
727‐28 (7th Cir. 2008).

       B. Zaragoza

       Zaragoza does not wish to withdraw his guilty plea either, so counsel does not
explore that issue.  See Knox, 287 F.3d at 671.  Similarly, any challenge to Zaragoza’s
sentence would be frivolous.  His 46‐month term of imprisonment is less than the statutory
minimum, see 18 U.S.C. § 3553(f), 21 U.S.C. § 841(a)(1), and it lies at the bottom of the
correctly calculated guidelines range.  See United States v. Tahzib, 513 F.3d 692, 695 (7th Cir.
Nos. 08‐2133 & 08‐2309                                                                 Page 3

2008) (“If a below‐guidelines sentence will almost never be unreasonable . . . the same must
be true for the lowest possible within‐guidelines sentence.”).  What is more, the district
court devoted considerable attention to the § 3553(a) factors in fashioning what it believed
was an appropriate sentence.  See Panaigua‐Verdugo, 537 F.3d at 727‐28.

        Zaragoza counters that the district court was obligated to consider the effect of his
incarceration on his wife, his children, and his parents.  Indeed, a defendant’s
“extraordinary family circumstances can constitute a legitimate basis for imposing a below‐
guidelines sentence.”  United States v. Schroeder, 536 F.3d 746, 755 (7th Cir. 2008).  But
Zaragoza presented this argument to the district court, and the court disagreed that his
family circumstances are so extraordinary as to warrant a below‐guidelines sentence.  With
that, the court discharged its duty—and any argument to the contrary would be frivolous. 
See id.

       Counsels’ motions to withdraw are GRANTED, and the appeals are DISMISSED.